Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

The application has been amended as follows: 
Abstract, line 6, “a” has been added before “pump”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Gaignet ‘248 and Warsinger et al. ‘510, both of record—fail to anticipate or render obvious, alone or in any proper combination, the pressure regulator being a mechanical spring valve in the recirculation line and wherein a ratio between the raw liquid feed velocity and a total velocity of the purified liquid and the drainage liquid withdrawal is more than 1 and wherein a ratio between diameters of the drainage and purified liquid lines is 4:1 to maintain a constant ratio between liquid flow velocities on the drainage and purified liquid lines—in combination with all the other limitations of claim 4.
Because of Applicant’s remarks filed 10/13/2021, the drawings filed 03/19/2020 have been approved and the drawing objections of the last office action are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778